Case 19-33553-hdh7 Doc 1 Filed 10/28/19 Entered 10/28/19 13:26:23 Page 1 of 28

a

 

Fill in this information to identify your case; i

United States Bankruptcy Court for the: .o. .
ni s Bankruptcy Court for the 0c 99 2019 “

Northern District of Texas

 

CLERK, U.S. BANSRUPTCY COURT

Case number (if known): _ i :
(f known) ome you are filing under: NORTHERN DISTRICT OF TEXAS

Chapter 7
QO) Chapter 11
QO) Chapter 12
O Chapter 13 Q) Check if this is an

i _-— . amended filing

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12117

 

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 4 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debfor 1 and the other as Debtor 2. The
same person must be Debfor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

EEE eonsiry Yourself

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):
‘4. Your full name

Write the name that is on your Ae phan €_

govemment-issued picture

 

 

 

 

 

 

 

identification (for example, First famp 4 First name
your driver's license or ( AVVO ‘)
| passport). Middje,name_ (\ a Middle name
Bring your picture VAK _?
identification to your meeting = Last name Last name
with the trustee.
Suffix (Sr., Jr., I, Tl) Suffix (Sr. Jr. IL, ID

 

All other names you Gey how QU
have used in the last 8 First n Y First name
years Shay)

Include your married or Middlefiame sy Middle name
maiden names. Wie VOC

I

|

| Last name Last name
|

 

 

 

 

 

 

 

 

First name First name
Middle name Middle name
| Last name Last name

: 3. Only the last 4 digits of wx =~ xK- 2 q O | XXX

| your Social Security ~ OK
number or federal OR OR

individual Taxpayer
Identification number 9x - x - Oxx- xe
(IFIN)

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1
Case 19-33553-hdh7 Doc 1 Filed 10/28/19 Entered 10/28/19 13:26:23 Page 2 of 28

bebo A dhanve She avon Wc \\ S

First Name

Middle Name

Last Name

Case number (if «scwn)

 

 

4. Any business names

and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor 1:

LJ | have not used any business names or EINs.

Mavedie @xp \nlernatina lr.

Busindss name

About Debtor 2 (Spouse Only in a Joint Case):

(QQ | have not used any business names or EINs.

 

Business name

 

Business name

K BSCE O(d

SHAUL eC B24

EIN OS

 

Business name

EN”

EIN”

 

5. Where you live

ae -Hinwed Vi ree

If Debtor 2 lives at a different address:

 

 

 

 

 

 

 

 

Number Number Street
— 197)
ar = 2
livvng Th 71606 2
Cit State ZIP Code City State ZIP Code
"Dallas
County County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

AU E bas Olinas Bl vel

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

 

 

 

| Number Street Number Street

| [Armee |

P.O. Box P.O. Box

| li vin Fk VAY

State ZIP Code City State ZIP Code
6. Why you are choosing Check Check one:

this district to file for
bankruptcy

( Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(CJ | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

L] Over the last 180 days before fi iling this petition,
| have lived in this district longer than in any
other district.

CJ | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2
D

Case 19-33553-hdh7 Doc 1 Filed 10/28/19 Entered 10/28/19 13:26:23 Page 3 of 28

ebtor1 {4 ” thon She a Vi Case number (ifknowny

 

First Nam isiiddle Name Lact Name

Tell the Court About Your Bankruptcy Case

7. The chapter of the Check gae. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
Bankruptcy Code you for Bafikruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file
under Chapter 7

LJ Chapter 11
UL) Chapter 12
C] Chapter 13

= = A SAA ES RR NR tm nk

 

 

 

 

 

8. How you will pay the fee ©) | will pay the entire fee when | file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

O) I need to pay the fee in installments. If you choose this option, sign and attach the
“... for Individuals to Pay The Filing Fee in Installments (Official Form 103A).
| request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.
Hat rset oe ss ee
9. Have you filed for No
bankruptcy within the
last 8 yeare? Q) Yes. District a When TDD TVWY Case number
District When Case number
MM / DD/ YYYY
District When Case number
MM / DD /YYYY
40. Are any bankruptcy No
cases pending or being
filed by a spouse who is CL) Yes. Debtor Relationship to you
not filing this case with District When ___ ss Case number, if known
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known,
MM/DD/YYYY
11. Do you rent your GI No. Go to line 12.
residence? QO) Yes. Has your landlord obtained an eviction judgment against you?

CL] No. Go to line 12.

C) Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 3
Case 19-33553-hdh7 Doc 1 Filed 10/28/19 Entered 10/28/19 13:26:23 Page 4 of 28

Debtor 1 ; fhone C AWVWOY\ \ C | IS

Case number (i krewn)

 

 

Firet | Middle Name Last Name

| part 3: OES About Any Businesses, You Own as a Sole Proprietor

12. Are you a sole proprietor WK os to Part 4.
of any full- or part-time
business? CD Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or és
re P P Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

 

 

City State ZIP Gade

Check the appropriate box to describe your business:

CJ Health Care Business (as defined in 11 U.S.C. § 101(27A))
Q Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
U) Stockbroker (as defined in 11 U.S.C. § 101(53A))

CO) Commodity Broker (as defined in 11 U.S.C. § 101(6))

CL) None of the above

 

 

13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. if you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax retum or if

are you a small business any of thega-documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
debtor?
For a definition of small

business debtor, see O No. fam filing under Chapter 11, but | am NOT a small busi 1eSs debtor according to i
= 1 ig to the definition in
11 U.S.C. § 10 1(5 1D). the Bankruptcy Code.

jo. | am not filing under Chapter 11.

C} Yes. lam filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you own or have any oho

property that poses or is

 

alleged to pose a threat | Yes. What is the hazard?
of imminent and
identifiable hazard to

 

 

public health or safety?
Or do you own any

property that needs If immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

 

Number Street

 

 

City State ZIP Cade

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 19-33553-hdh7 Doc 1 Filed 10/28/19 Entered 10/28/19 13:26:23 Page 5 of 28

Debtor 1

 

First Name hilddle Name

Last Name

Case number (if #ncwny

 

Ea Explain Your Efforts to Receive a Briefing About Credit Counseling

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

a
You myst check one:

BD received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and I received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

CI | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

L) | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CJ 1am not required to receive a briefing about
credit counseling because of:

L) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

O Disability. |My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

QO) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

UL) I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

C) I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment |
plan, if any. |

C) | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted

ie for cause and is limited to a maximum of 15
ays,

Otam not required to receive a briefing about
credit counseling because of:

O) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

O Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet, even after |
reasonably tried to do so.

UI Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy page 5
Case 19-33553-hdh7 Doc 1 Filed 10/28/19 Entered 10/28/19 13:26:23 Page 6 of 28

  

Debtor 1

 

 

 

irst Name hiiddte Name Last Name

Z { hare Shave Wx | (S Case number (Ann

Answer These Questions for Reporting Purposes

. 16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8
16. What kind of debts do as “incurred by an individual primarily for a personal, family, or household purpose.” _™

you have?
0 po to line 16b.
Yes. Go to line 17.
16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain

money for a business or investment or through the operation of the business or investment.

CD No. Go to line 16c.
LJ) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

 

 

er = oo:

17. Are you filing under

Chapter 7? C1 No, am not filing under Chapter 7. Go to line 18.

Do you estimate that after Ves. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and

any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?
excluded and No

administrative expenses

are paid that funds will be C1 Yes

available for distribution

 

 

 

 

to unsecured creditors?

 

 

 

 

18. How many creditors do aw 1-49 CL) 1,000-5,000 C) 25,001-50,000
you estimate that you CL) 50-99 LI 5,001-10,000 () 50,001-100,000
owe? QI 100-199 L) 10,001-25,000 CJ More than 100,000

CO) 200-999 a /

19. How much do you i $2-$50,000 CJ $1,000,001-$10 million Q) $500,000,001-$1 bitlion
estimate your assets to $50,001-$100,000 CL) $10,000,001-$50 million LJ $1,000,000,001-$10 billion
be worth? C) $100,001-$500,000 C) $50,000,001-$100 million C2 $10,000,000,001-$50 billion

© $500,001-$1 million CL} $100,000,001-$500 million LJ More than $50 billion

20. How much do you L) $0-$50,0 L] $1,000,001-$10 million CJ $500,000,001-$1 billion
estimate your liabilities G ssa 000 L) $10,000,001-$50 million C1 $1,000,000,001-$10 billion
to be? 100,001-$500,000 CL) $50,000,001-$100 million C) $10,000,000,001-$50 billion

CL) $500,001-$1 million Q) $100,000,001-$500 million CL) More than $50 billion

limi Sign Below

| have examined this petition, and | declare under penalty of perjury that the information provided is true and
For you correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

 
 
 
  
  
 

tement, concealing property, or obtaining money or property by fraud in connection
result/n fines up to $250,000, or imprisonment for up to 20 years, or both.
519, ghd 3571. ,

ty x

Signatute of Debtor 1 Signature of Debtor 2

(D| 99]221 4 Executed on

i
/ Executed on a
vr MM } DD 7YYYY MM / DD /YYYY

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6
Case 19-33553-hdh7 Doc 1 Filed 10/28/19 Entered 10/28/19 13:26:23 Page 7 of 28

Case number (ifkrswr}

 

 

First Name hikisle Name Last Name

ar AE honed Grover Whe [US-

For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

es
Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

Yes
Did yod pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
No

CL) Yes. Name of Person .
Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

 

 

 
 
  
  

hat understand the risks involved in filing without an attorney. |
is notigé, and | am aware that filing a bankruptcy case without an
se my'‘rights or property if | do not properly handle the case.

Cg” x

 

 

fi Signature of Debtor 1 he Signature of Debtor 2

; Tr 2 C }
/ Date iD OS Ge { Date
‘ MNY DD YYY
Contact phone OU & 0 $¥71CO Contact phone

MM/ DOD /YYYY

 

 

Cell phone (" phone

~&¢
ae

mail adi

 

mnt llSO4 wor

S
Email address vey)

 
 

S102 easter ete

 

seat ae ban eee

Official Form 1014 Voluntary Petition for Individuals Filing for Bankruptcy page 8
Case 19-33553-hdh7 Doc 1 Filed 10/28/19 Entered 10/28/19 13:26:23 Page 8 of 28

Fill in this information to identify your casé:

 

Debtor 1 Stephanie Sharon Mills

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Northern District of Texas

Case number
(If known) Q) Check if this is an
amended filing

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 0419
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

ed «-- Details About Your Marital Status and Where You Lived Before

1. What is your current marital status?

Q) Married
wi Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

U2 No

wf Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor 1 Debtor 2: Dates Debtor 2
lived there lived there
LL) Same as Debtor 1 CU same as Debtor 1
860 Kinwest Pkwy From 01/20/2017 From
Number Street To 08/01/2017 Number Street To
Apt 178
Irving TX 75063
City State ZIP Code City State ZIP Code
LY same as Debtor 1 O Same as Debtor 1
844 Kinwest Pkwy From 08/01/2017 From
Number Street Number Street
To 08/31/2018 To
Apt 444
Irving TX 75063
City State ZIP Code City State ZIP Cade

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
States and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

LJ No
wf Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Explain the Sources of Your income
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
Case 19-33553-hdh7 Doc 1 Filed 10/28/19 Entered 10/28/19 13:26:23 Page 9 of 28

2. During the iast 3 years, have yeu lived anywhere other than where you live new?
- No
X Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

1810 Copper Stone Dr
Unit D
Fleming Island, FL 32003

09/01/2015 - 01/14/2017
Case 19-33553-hdh7 Doc 1 Filed 10/28/19 Entered 10/28/19 13:26:23 Page 10 of 28

Debtor? Stephanie Sharon Mills

Case number (f «nown),
First Name Middle Name Last Name

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

QC No
bf Yes. Fill in the details.

 

Bebier 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that apply (before deductions and = Check aif thai apply (before deductions and
exclusions) exclusions)
From January 4 of current year until O Wages, commissions, $ 13,61 0.00 QO Wages, commissions, $
the date you filed for bankruptcy: bonuses, tips OT bonuses, tips
Operating a business C Operating a business
. wi Wages, commissions, O Wages, commissions,
For tast calendar year: bonuses, tips 3 13,189.00 bonuses, tips $
(January 1 to December 31 201 18 me Operating a business L Operating a business
For the calendar year before that: wi Wages, commissions, O) Wages, commissions,

bonuses, tips

bonuses, tips
(January 1 to December 31,2017 ___)-- Af Operating a business s__35,612.00
YY

Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in jine 4.

OD No
WW Yes. Fill in the details.

 

 

 

 

 

 

Debter 1 Debtor 2
Sources of income Gross income from Sources of income Gross income from
Descnbe below each source Gescribe below each source
(before deductions and (before deductions and
exclusioris) exclusions)
From January 1 of current year until VA DISABILITY _ g____ 7,797.02 ss
the date you filed for bankruptcy: Child Support sg 4,559.88
Rental _______ 5 142500 tg
For last calendar year: Rental $ 17,100.00
(January 1 to December 31,2018) Child Support $ 4,559.88
YYYY
For the calendar year before that: | Rental $ 15,675.00
(January 1 to December 31,2017 Child Support $ 4,559.88 $
YYYY
$
Official Form 107 Statement of Financlal Affairs for Individuals Filing for Bankruptcy page 2
Case 19-33553-hdh7 Doc 1 Filed 10/28/19 Entered 10/28/19 13:26:23 Page 11 of 28

Debtor 1

Stephanie Sharon Mills

 

First Name

Midde Name Last Name

Case number (f n2wn),

aed us Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

() No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

LJ No. Go to line 7.

C) Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

wi Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

LJ No. Go to line 7.

wi Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and

Official Form 107

alimony. Also, do not include payments to an attorney for this bankruptcy case.

Chase Auto Finance
Creditors Name

14800 Frye Rd

Dates of
payment

 

Number Street

 

76155

 

Fort Worth TX

City State ZIP Cade

 

Creditors Name

 

Number Street

 

 

City State ZIP Code

 

Creditor’s Name

 

Number Street

 

 

City State ZIP Code

Total amount paid

$ 725.00 ¢

Amount you still owe

5,400.00

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Was this payment for...

= Morigage

wf Car

OQ) credit card

QO Loan repayment

a Suppliers or vendors
OC other

QO Mortgage

O) car

CI credit card

LI Lean repayment

O Suppliers or vendors
CD other

QO Mortgage

Q) car

CI credit card

L} Loan repayment

=| Suppliers or vendors

CD other

page 3
Case 19-33553-hdh7 Doc 1 Filed 10/28/19 Entered 10/28/19 13:26:23 Page 12 of 28

Debtor Stephanie Sharon Mills

First Name

ase PCF ae
Middle Name Last Name Cc number (+f known),

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities: and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

Wf No

CI Yes. List all payments to an insider.

Dates of Total amount Amount you still Reason for this payment

 

 

 

 

 

 

payment paid owe
Insider's Name § §
Number Street
City State ZIP Code
$ $,
Insider's Name

 

Number Street

 

 

City

State ZIP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited

an insider?

Include payments on debts guaranteed or cosigned by an insider.

Wi No

L) Yes. List all payments that benefited an insider.

 

 

 

 

 

 

Dates “ wo amount Amount you still Reason for this Payment
men
pay pa owe Include creditor's name
Insider's Name § §
Number Street
City State ZIP Code
$ $e
Insider's Name

 

Number Street

 

 

City

Official Form 107

State ZIP Code

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4
Case 19-33553-hdh7 Doc 1 Filed 10/28/19 Entered 10/28/19 13:26:23 Page 13 of 28

Debtor1 Stephanie Sharon Mills

Case number (f “iewn)
First Name Middle Name Last Name

Identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party In any lawsuit, court action, or administrative proceeding?

List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

O) No
Wf Yes. Fill in the details.

 

 

 

 

 

 

 

 

Nature of the case ‘Court or agency Status of the case
; Collection | Justice Court Preci

Case tite Portfolio Recovery Assgy ‘Goun ue recinet 4, Place 1_ Pending
v. Mills, Stephanie S 106 W Church St #205 O on appeat

iNumber Street Q Concluded
Case number JX19-01398G Grand Prairie TX 75050

‘City State ZIP Code
Casetitle_ com Name QO Pending

C) on appeal

‘Number Street Q Concluded
Case number

ity State ZIP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

Wf No. Goto line 11.
CU Yes. Fill in the information below.

Describe the property Date Value of the property

 

Creditors Name ——_. §

 

Number Street Explain what happened

Q Property was repossessed.

C) Property was foreclosed.

C) Property was gamished.

City State ZIP Code LJ Properiy was attached, seized, or levied.

 

 

Des¢ribe the propert: Date Value of the property

 

Creditors Name

 

Number Street
Explain what happened

Property was repossessed.

Property was foreclosed.

Property was gamished.

Property was attached, seized, or levied.

 

 

City State ZIP Code

OOOO

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5
Case 19-33553-hdh7 Doc 1 Filed 10/28/19 Entered 10/28/19 13:26:23 Page 14 of 28

Debtor1 Stephanie Sharon Mills Case number (own)

First Name Middle Name Last Name

 

 

11. Within 90 days before you filed for bankruptcy, did any creditor, Including a bank or financlal institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

Wi No

L) Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name
Number Street $
City State ZIP Code Last 4 digits of account number: XXXX—__

12. Within 1 year before you filed for bankruptcy, was any of your property In the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

Wi No

OC) Yes

List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

Wi No

CJ Yes. Fill in the details for each gift.

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

 

 

 

 

 

 

 

 

 

 

 

 

Person to Whom You Gave the Gift $
$

Number Street

City State ZIP Code

Person's relationship to you

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value

per person the gifts

Person to Whom You Gave the Gift $
$

Number Street

Clty State ZIP Cade

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
Case 19-33553-hdh7 Doc 1 Filed 10/28/19 Entered 10/28/19 13:26:23 Page 15 of 28

Debtor1 Stephanie Sharon Mills Case number (known)

First Name Middle Name Last Name

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
LJ No

Wi Yes. Fill in the details for each gift or contribution.

 

 

 

 

 

 

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed
Cash

The Potter's House Church i 10/06/2019 25.00
Charity’s Name —___—— 3.

6777 Kiest Blvd 08/11/2019 10.00
Number Street

Dallas TX 75236
City State ZIP Code

List Certain Losses

 

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

Wf No

Cl Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
lost

how the loss occurred loss
Include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule A/B: Property

List Certain Payments or Transfers

 

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone

you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankrupicy.

Wl No

UI Yes. Fill in the details.

 

 

Desenption and value of any property transferred Date payment or Amount of payment
transfer was
Person Who Was Paid made
Number Street $
$

 

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

Official Form 107 Statement of Financia! Affairs for Individuals Filing for Bankruptcy page 7
Case 19-33553-hdh7 Doc 1 Filed 10/28/19 Entered 10/28/19 13:26:23 Page 16 of 28

14.

 

DATE DOLLAR AMOUNT

 

06/09/2019 {20

 

05/01/2019 112

 

04/17/2019 |50

 

03/24/2019 10

 

02/24/2019 15

 

02/23/2019 10

 

02/22/2019 {200

 

02/22/2019 {310

 

01/30/2019 10

 

01/20/2019 {50

 

01/16/2019 = |25

 

01/13/2019 = )25

 

09/16/2018 {20

 

09/09/2018 = |25
08/10/2018  |60
07/15/2018  |40

 

 

 

07/08/2015 = {20
07/01/2018 {20
06/24/2018 |20
05/23/2018 10
05/20/2018  |20
04/22/2018 10
04/15/2018 = {20
04/01/2018 {25

 

 

 

 

 

 

 

 

03/25/2018  |20
03/11/2018 {20
03/04/2018 15
01/19/2018  |250
01/04/2018 | 200

 

 

 

 

 

 

12/07/2017 100
TOTAL 1757

 

 

 

 
Case 19-33553-hdh7 Doc 1 Filed 10/28/19 Entered 10/28/19 13:26:23 Page 17 of 28

Debtor 4 Stephanie Sharon Mills Case number (renown)
First Name Middle Name Last Name ed

Description and value of any property transferred Date payment or Amount of
transfer was made payment

 

Person Who Was Paid

 

Number Street

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

Wf No

LJ Yes. Fill in the details.

 

 

 

Description and value of any property transferred Date paymentor Amount of payment
transfer was
made
Person Who Was Paid
Number Street $
$

 

 

City State ZIP Code

18, Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

OQ) No
Wf Yes. Fill in the details.

 

 

 

 

Deseription and value of property Describe any property or payments received Date transfer
Karen McClain taneiorred | or debts paid in exchange was made
= 1810 Copper Stone Dr, Unit —
231 Riverside Dr D, Fleming Island, Fl 32003 - - 08/01/2019
————— real estate sale through
Unit 1109 Short Sale
Holly Hill FL 32117
City State ZIP Code

Person’s relationship to youn One

 

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8
Case 19-33553-hdh7 Doc 1 Filed 10/28/19 Entered 10/28/19 13:26:23 Page 18 of 28

Debtor 1 Stephanie Sharon Mills

Case number (if known).
First Name Middia Name Last Name

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

Wd No

L) Yes. Fill in the details.

Description and value of the property transferred Date transfer
was mado

Name of trust ———

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; shares In banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

Wi No

QO] Yes. Fill in the details.

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, _ closing or transfer
or transferred
Name of Financial Institution
WOK-_ C) checking $
Number Street O Savings

O Money market

 

Q Brokerage
CO other

 

Clty State ZIP Code

XXXX= O Checking $

 

Name of Financial Institution
QO Savings

 

Number Street QO Money market
QO Brokerage

 

QO Other.

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?
Wf No
Q) Yes. Fill in the details.

 

 

 

 

 

 

Who else had access to it? Deseribe the contents De you still
have it?
No
Name of Financial Institution Name j C) Yes
Number Street Number Street
City State ZIP Code

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuats Filing for Bankruptcy page 9
Case 19-33553-hdh7 Doc 1 Filed 10/28/19 Entered 10/28/19 13:26:23 Page 19 of 28

Debtor 1 Stephanie Sharon Mills Case number (ifnown
First Name Middle Name Last Name nn

22, Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No
Q) Yes. Fill in the details.

 

 

Who else has or had access to it? Describe the contents Do you still
have it?
i QO) No
Name of Storage Facility Name i QO Yes
Number Street Number Street

 

CityState ZIP Code

 

City State ZIP Code

Era Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
w No
OQ) Yes. Fill in the details.

 

 

 

 

 

 

 

Where is the property? Describe the property Value
Owner's Name $
Number Street
Number Street
City State ZIP Code
City State ZIP Code

 

Era Give Detalis About Environmental Information

 

For the purpose of Part 10, the following definitions apply:

# Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

= Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

= Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

WA No

C2 Yes. Fill in the details.

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street

City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10
Case 19-33553-hdh7 Doc 1 Filed 10/28/19 Entered 10/28/19 13:26:23 Page 20 of 28

Debtor 1 Stephanie Sharon Mills Case number (known),

First Name Middie Name Last Name

 

25. Have you notified any governmental unit of any release of hazardous material?

Wf No

CD Yes. Fill in the details.

 

 

 

Governmental unit Environmental law. if you know it Date of notice
Name of site Governmental unit SE
Number Street Number Street

City State ZIP Code

 

City State ZIP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

Wi No

CU) Yes. Fill in the details.

 

 

 

 

 

Court or agency Nature of the case State cetne
Case title.
Court Name Q Bending
QO On appeal
Number Street C) conctuded
Case number City State ZIP Code

| Part 14: | Give Details About Your Business or Connections to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
A member of a limited liability company (LLC) or limited liability partnership (LLP)
Oa partner in a partnership
{) An officer, director, or managing executive of a corporation

C) An owner of at least 5% of the voting or equity securities of a corporation
Cl No. None of the above applies. Go to Part 12.

C2] Yes. Check all that apply above and fill in the details below for each business.
Describe the nature of the business Employer Identification number

 

 

 

 

 

 

 

Uber : : ;
Sashes Name : Do not include Social Security number or ITIN.
1455 Market St #400 | Rideshare BIN;
Number Street i
Name of accountant or boakkesper Dates business existed
| Stephanie Mill
SanFrancisco CA 94103 | epnanie Mills From04/15/2017T» 12/31/2019
City State ZipCode
Lyft Describe the nature of the business Emptoyer Identification number
Gusineas Name Do not include Social Security number or ITIN.
Rideshare
2300 26th St EIN;
Number Street
Name of accouniant or bookkeeper Dates business existed
Stephanie Mills
SanFrancisco CA 94104 P From 04/15/2017» 09/28/2018

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11
Case 19-33553-hdh7 Doc 1 Filed 10/28/19

27. Majestic Group International, Inc
1500 Calming Water Dr
Unit 1203
Fleming Island, FL 32003

Imperial Power Group LLC
391 E Las Colinas Blvd #130441
Irving, TX 75039

Entered 10/28/19 13:26:23 Page 21 of 28
05/21/2019 - 09/26/2014

EIN: XX-XXXXXXX

02/21/2018 — Present
EIN: XX-XXXXXXX
Case 19-33553-hdh7 Doc 1 Filed 10/28/19 Entered 10/28/19 13:26:23 Page 22 of 28

28. North Central Texas Regional Certification Agency
624 Six Flags Dr # 100
Arlington, TX 76011
Case 19-33553-hdh7 Doc 1 Filed 10/28/19 Entered 10/28/19 13:26:23 Page 23 of 28

Stephanie Sharon Mills

First Name Middle Name

Debtor 1

 

Last Name

. . . Describe the nature of the business
Majestic Group International LL

 

 

 

Business Name ‘Ecommerce

860 Kinwest Pkwy

Number Street Name of accountant or bookkeeper
Apt 178 :

City State ZIP Code il

  

Case number (‘known

Employer identification number
Do not include Social Security number or ITIN.

— CE CE Le

Dates business existed

From 06/17/2016 To 09/28/2018

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial

institutions, creditors, or other parties.

Q) No
Wi Yes. Fill in the detalls below.

 

 

 

 

Date issued
DFW MSDC 03/05/2019
Name MM/DD/YYYY
8828 N Stemmons Freeway
Number Street
Dallas TX 75247
Clty State ZIP Code

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are trug and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud

     

4H a bankrupt

 

in connection

   

ey

 

‘ase Yan result in fines up to $250,000, or imprisonment for up to 20 years, or both.

 

- -
Signature of Bebtor 1 /

, Wp efoot4 oss

Signature of Debtor 2

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

LC} No
wi Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

wf No
{] Yes. Name of person

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

. Attach the Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Official Form 119).

page 12
Case 19-33553-hdh7 Doc 1 Filed 10/28/19 Entered 10/28/19 13:26:23 Page 24 of 28

Fill in this information to identify your case: i ee Se NEM eace mn CREE ET

Form 122A-1 Supp:

 

Debtor 1 Stephanie Sharon Mills

 

 

 

Firat Name Middle Name Last Name .
Debtor 2 4 1. There is no presumption of abuse.
(Spouse, If filing) First Name Middle Name Last Name L) 2. The calculation to determine if a presumption of
. was buse applies wi
United States Bankruptcy Court for the: Northern District of Texas Means Test Galcuiation (ofall om M22A-2)
Case number L) 3. The Means Test does not apply now because of
(If known qualified military service but it could apply later.

 

 

Q) Check if this is an amended filing

Official Form 122A—1
Chapter 7 Statement of Your Current Monthly Income 10/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 

Calculate Your Current Monthly Income

1. What is your marital and filing status? Check one only.
M4 Not married. Fill out Column A, lines 2-11.
L) Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

CJ Married and your spouse is NOT filing with you. You and your spouse are:
| Living in the same household and are not legally separated. Fill out both Columns A and 8, lines 2-11.

L) Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are Jegally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
August 31. if the amount of your monthly income vaned during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result. Do noi include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. If you have nothing to report for any line, write $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or
hon-filing spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions
(before all payroll deductions). $___0.00 $

3. Alimony and maintenance payments. Do not include payments from a spouse if 0.00
Column Bis filled in. $___ UU $

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column B is not

filled in. Do not include payments you listed on line 3. $___350.76 $

5. Net income from operating a business, profession, Debtor 4 Debtor 2
or farm

Gross receipts (before all deductions) $7,068.0 ¢

Ordinary and necessary operating expenses — $5346. - $

Net monthly income from a business, profession, orfarm $1,722. ¢ FoPyy, $ 1,722.00 $
6. Net Income from rental and other real property Debtor 1 Debtor 2

Gross receipts (before all deductions) g_9.00 S$

Ordinary and necessary operating expenses —$ _0.00-$

Net monthly income from rental or other real property g 0.00 ¢5 FoPys, $ 0.00 $

0.00

_——_—

Rcd

7. Interest, dividends, and royalties

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 1
Case 19-33553-hdh7 Doc 1 Filed 10/28/19 Entered 10/28/19 13:26:23 Page 25 of 28

 

 

Debtor 1 Stephanie Sharon Mills Case number (/f known)
First Name Middle Name Last Name
Column A Column 3
Debtor 1 Debtor 2 or

nor-filing spause

8. Unemployment compensation $ 0.00 $

10.

11.

Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. Instead, list it here: ............... cesses

For you $ 0.00
For your spouse $ 0.00

 

Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. Also, except as stated in the next sentence, do
not include any compensation, pension, pay, annuity, or allowance paid by the
United States Government in connection with a disability, combat-related injury or
disability, or death of a member of the uniformed services. If you received any retired
pay paid under chapter 61 of title 10, then include that pay only to the extent that it
does not exceed the amount of retired pay to which you would otherwise be entitled if

retired under any provision of title 10 other than chapter 61 of that title. $ 0.00
Income from all other sources not listed above. Specify the source and amount.

Do not include any benefits received under the Social Security Act; payments received

as a victim of a war crime, a crime against humanity, or intemational or domestic

terrorism; or compensation, pension, pay, annuity, or allowance paid by the United

States Government in connection with a disability, combat-related injury or disability, or

death of a member of the uniformed services. If necessary, list other sources on a

separate page and put the total below.

 

$ 0.00 5
$ 0.00 5

Total amounts from separate pages, if any. +¢ 0.00 +5

 

 

 

Calculate your total current monthly income. Add lines 2 through 10 for each
column. Then add the total for Column A to the total for Column B. $ 2,072.76 * $

i Determine Whether the Means Test Applies to You

 

 

=|, 2,072.76

 

 

Total current
monthly income

 

12. Calculate your current monthly income for the year. Follow these steps:

13.

14.

12a. Copy your total current monthly income from line 11. Copy line 11 here>

 

Multiply by 12 (the number of months in a year).

12b. The result is your annual income for this part of the form. 42b,

Calculate the median family income that applies to you. Follow these steps:

Fill in the state in which you live. Texas

Fill in the number of people in your household. 2

Fill in the median family income for your state and size of household. 13.

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk's office.

How do the lines compare?

14a. Wl Line 12b is less than or equal to fine 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

$2,072.76 |

x 12
$ 24,873.12

 

 

g 65,429.00

 

14b, L) Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.

Go to Part 3 and fill out Form 122A-2.

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income

page 2

 
Case 19-33553-hdh7 Doc 1 Filed 10/28/19 Entered 10/28/19 13:26:23 Page 26 of 28

 

 

 

Debtor 1 Stephanie Sharon Mills Case number (it «mown,
First Name Middle Name Last Name
ton 97]

  

 

 

By signi Ity of/perjury that the information on this statement and in any attachments is true and correct
x ~~ x
pews, oft Debtor Neha Signature of Debtor 2
Date [Of 8 [oé 14 Date
MM/ DD MM/ DD /YYYY

If you checked line 14a, do NOT fill out or file Form 122A—2.
If you checked line 14b, fill out Form 1224-2 and file it with this form.

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 3
Case 19-33553-hdh7 Doc 1 Filed 10/28/19 Entered 10/28/19 13:26:23 Page 27 of 28

|
Fill in this information to identify your case:

Debtor 1 Stephanie Sharon Mills

First Name Middle Name Last Name

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: Northern District of Texas

Case number C) Check if this is an
(If known) amended filing

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 i215

If you are an individual filing under chapter 7, you must fill out this form if:

@ creditors have claims secured by your property, or

™@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.

if two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional Pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property

 

secures a debt? as exempt on Schedule C?
Creditors .
name: Chase Auto Finance O Surrender the property. No
- CJ Retain the property and redeem it. Yes
cone of 2014 Toyota Camry Wi Retain the property and enter into a
securing debt: Reaffirmation Agreement.
(2 Retain the property and [explain]:
Creditor’s . .
name: Progressive Leasing M4 Surrender the property. WA No

C) Retain the property and redeem it. QO) Yes

Description of p,; ;
property Printer and Scanner (J Retain the property and enter into a

securing debt: Reaffirmation Agreement.
L) Retain the property and [explain]:

 

Creditor’s . .
Acima Credit (A Surrender the property. WI No

name:
C) Retain the property and redeem it. Ol Yes
Description of Tires

property
securing debt:

Creditor’s |
name: Tmobile

Description of
property Cell phones
securing debt:

Official Form 108

(J) Retain the property and enter into a
Reaffirmation Agreement.

LJ Retain the property and [explain]:

 

C) Surrender the property.
Li Retain the property and redeem it.

CQ) Retain the property and enter into a
Reaffirmation Agreement.

bi Retain the property and [explain]: continue
current contract

Statement of Intention for Individuals Filing Under Chapter 7

| No
L) Yes

page 1
Case 19-33553-hdh7 Doc 1 Filed 10/28/19 Entered 10/28/19 13:26:23 Page 28 of 28

Debtor 4 Stephanie Sharon Mills Case number (if known)
First Name Middle Name Last Name

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill In the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?
Lessor’s name: ONo
Description of leased CL) Yes
property:

Lessor’s name: ONo

Description of leased Q) Yes

property:

Lessor’s name: O No

Description of leased QC] Yes

property:

Lessor’s name: ONo
Ql Yes

Description of leased

property:

Lessor's name: No

-_ L) Yes

Description of leased

property:

Lessor’s name: O No
Li y.

Description of leased es
property:

Lessor’s name: UNo

L) Yes

Description of leased
property:

 

|
| —

   

have indicated my intention about any property of my estate that secures a debt and any
expired lease.

x

Signature of Debtor 2

 

 

Date _
MMi DD/ YYYY

 

MM/ DD fF YYYY

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2
